Citation Nr: 0921703	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-30 447	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
educational assistance benefits for the Veteran's periods of 
enrollment at Ramon Magsaysay Technological University (RMTU) 
from November 2, 1998, to March 19, 1999.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Board is unable to ascertain the Veteran's dates of 
active military service from the record.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's request for waiver of overpayment 
upon determining that the Veteran exercised bad faith in 
receiving educational benefits from November 2, 1998, to 
March 8, 2002.

This matter returns to the Board following Remands issued in 
October 2005, December 2005, and May 2008.  In May 2008, the 
Board determined that the waiver of recovery of the 
overpayment of educational assistance benefits for the 
Veteran's periods of enrollment from April 12, 1999, to March 
8, 2002, at RMTU is precluded by reason of bad faith on the 
part of the Veteran.  The Board also determined that the 
record did not demonstrate that there was fraud, 
misrepresentation or bad faith on the part of the Veteran in 
the creation of the overpayment during his first semester of 
enrollment at RMTU from November 2, 1998 to March 19, 1999, 
as explained above.  The Board then returned the issue of 
entitlement to waiver of the recovery of overpayment of VA 
educational assistance benefits for this period to the RO for 
consideration under the standard of "equity and good 
conscience."  Such was completed in a January 2009 
supplemental statement of the case (SSOC).  Therefore, the 
matter is properly before the Board for consideration.  


FINDINGS OF FACT

1.  In May 2008, the Board determined that the overpayment at 
issue was not created through fraud, misrepresentation of a 
material fact, or bad faith on the part of the Veteran.

2.  The Veteran was entirely at fault in creating the debt at 
issue; failure to recover the overpaid benefits would result 
in unfair gain to him, would not defeat the purpose for which 
the benefits were intended, and reliance on the benefits did 
not result in relinquishment of a valuable right or 
incurrence of a legal obligation; and recovery of the debt 
would not result in financial hardship to the Veteran.


CONCLUSION OF LAW

Recovery of the overpayment of VA educational assistance 
benefits for the periods of enrollment at RMTU from November 
2, 1998, to March 19, 1999, would not violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter.  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

Notwithstanding the above, the Board notes that the RO 
explained to the Veteran the basis for finding overpayment 
and why his waiver request was denied in the May 2004 
decision, the July 2004 Statement of the Case (SOC), and the 
April 2007 SSOC, and January 2009 SSOC.  The Veteran has also 
been afforded with ample opportunity to present information 
and evidence in support of his claim.  The Veteran stated in 
June 2007 correspondence that he had sent "all [his] papers" 
and indicated that he had nothing further to submit in 
support of his claim.  The Veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  




LAW AND ANALYSIS

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R.  
1.963(b) (2008).

In this case, the Veteran timely applied for waiver of 
recovery of the overpayment benefits.  Thus, he meets the 
basic eligibility requirements for a waiver of recovery of 
this VA indebtedness, and his request must be considered on 
the merits.

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

As noted above, the Board determined in the May 2008 decision 
that the Veteran did not exhibit fraud, misrepresentation or 
bad faith in the creation of the instant overpayment.

Thus, the next issue to be addressed is whether a collection 
of the debt from the Veteran would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2008).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor, a balancing of fault between 
the debtor and VA, whether recovery of the overpayment would 
cause undue financial hardship to the debtor, result in 
unjust enrichment, whether repayment of the debt would defeat 
the purpose for which it was intended, and whether reliance 
on the benefits results in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. 
§ 1.965 (2008).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the Veteran.  As discussed in more detail in 
the May 2008 Board decision, a February 2003 memorandum from 
the VA Office of the Inspector General determined that the 
Veteran was one of 60 veterans enrolled at RMTU who were 
found to have committed fraud that resulted in the students 
collecting VA educational benefits even though they were not 
attending classes.  Although the Board determined that the 
preponderance of the evidence does not establish that the 
Veteran was initially aware of the fraud scheme when he 
enrolled at RMTU in November 1998, that does not negate the 
finding that he did not attend classes, a requirement for 
eligibility to receive education benefits.  The Board finds 
the findings of the Inspector General more probative and 
reliable than the Veteran's assertions that he complied with 
all school requirements.  Thus, it was the Veteran's actions, 
including his failure to attend classes, that led to the 
creation of the debt.  

The second element concerns "balancing of faults."  38 C.F.R. 
§ 1.965(a)(2).  This element requires weighing the fault of 
the debtor against the fault of VA.  In that regard, it is 
clear that the debt was created solely due to the Veteran's 
failure to attend classes.  The Board finds that VA bears no 
fault in the creation of this debt.  Moreover, the record 
shows VA took prompt action to terminate the Veteran's 
benefits once it became aware of the investigation reports.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
Veteran has not alleged that he would suffer undue hardship 
if a waiver was not granted.  Moreover, the Veteran stated on 
his August 2003 financial status report that he could pay $ 
125 on a monthly basis towards his debt.  The Board also 
finds it significant that the Veteran indicated in September 
2008 that since December 2004, he had been making monthly 
payments of 15 percent of his income and that his tax refunds 
were being used to repay his debt.  As of the date of the 
letter, the Veteran asserted that he had already repaid more 
than $10,000 of his debt.  Thus, it does not appear that 
repayment of the outstanding indebtedness would cause 
financial hardship to the Veteran.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. 
§ 1.965(a)(4) (2008).  The purpose of education benefits is 
to enable Veterans to attend post-secondary school.  In this 
case, the evidence does not show, nor does the Veteran 
contend, that recovery of the overpayment of the benefits 
would defeat the purpose for which they were intended.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2008).  
In this case, the Veteran received education benefits to 
which he was not legally entitled.  Waiver of this debt would 
therefore result in a windfall and produce unfair gain to the 
Veteran.  The failure of the Government to insist on its 
right to repayment of this debt would result in the Veteran's 
unjust enrichment at the expense of the taxpayer, and it 
would negatively impact other VA beneficiaries as resources 
for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2008).  The Veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of education benefits, nor is there any 
evidence that he did so.

After evaluating the aforementioned factors, the Board 
concludes that a collection of the debt from the Veteran 
would be not be contrary to the principles of equity and good 
conscience.  Consequently, the Veteran's request for a waiver 
of the recovery of overpayment of VA educational assistance 
benefits for the Veteran's periods of enrollment at RMTU from 
November 2, 1998, to March 19, 1999, is denied.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.965 (2008).


ORDER

Entitlement to waiver of the recovery of overpayment of VA 
educational assistance benefits for the Veteran's periods of 
enrollment at RMTU from November 2, 1998, to March 19, 1999 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


